Case 4:19-cv-04126-RAL Document 88 Filed 06/05/20 Page 1 of 3 PageID #: 1824




                              UNITED STATES DISTRICT COURT


                                 DISTRICT OF SOUTH DAKOTA


                                      SOUTHERN DIVISION



 DONALD EAST,                                                       4:19-CV-04126-RAL


                                Plaintiff,

                vs.                                        ORDER ALLOWING PLAINTIFF TO
                                                          PROCEED IN FORMA PAUPERIS ON
WARDEN ROBERT DOOLEY, WARDEN                                               APPEAL
BRENT FLUKE,PA BRAD ADAMS,PA
KARISSA ZIMMER,RN DAYNA
KLAWITTER,LPN BRITTANY HUBER,
CPU. AHRENS,CPU. BARTA,CO
MASTALIR,JANE DOES 1 AND 2 AND 3,
 OTHER UNKNOWN PERSONS AND
 ENTITIES,IN THEIR INDIVIDUAL AND
 OFFICIAL CAPACITIES; AND LPN
 JANELLE BASTEMEYER,

                                Defendants.




       Plaintiff Donald East filed a pro se civil rights lawsuit under 42 U.S.C. § 1983. Doe.l. This

Court granted East's motion to proceed in forma pauperis and has denied East's repeated motions

for appointment of counsel and motion for reconsideration. See Docs. 3, 7, 9, 12, 23, 39, 62, and

77. East filed a notice ofinterlocutory appeal challenging this Court's Order, Doc. 77. Doc. 86.

       Under the Prison Litigation Reform Act(PLRA), a prisoner who "files an appeal in forma

pauperis ... [is] required to pay the full amount of a filing fee." 28 U.S.C. § 1915(b)(1). This

obligation arises"'the moment the prisoner ... files an appeal.'"Henderson v. Norris. 129 F.3d

481,483(8th Cir. 1997)(quoting In re Tvler, 110 F.3d 528,529-30(8th Cir. 1997))."'When an

inmate seeks pauper status, the only issue is whether the inmate pays the entire fee at the initiation

of the proceedings or over a period of time under an installment plan.'"Id (quoting MeGore v.
Case 4:19-cv-04126-RAL Document 88 Filed 06/05/20 Page 2 of 3 PageID #: 1825




Wrigglesworth. 114 F.3d 601, 604 (6tli Cir. 1997)). "[PJrisoners who appeal judgments in civil

cases must sooner or later pay the appellate filing fees in full." Id.(citing Newlin v. Helman. 123

F.3d 429,432(7th Cir. 1997)).

        In Henderson, the Eighth Circuit set forth "the procedure to be used to assess, calculate,

and collect" appellate filing fees in compliance with the PLRA. 129 F.3d at 483. First, the court
                                           1


must determine whether the appeal is taken in good faith. Id at 485 (citing 28 U.S.C.

§ 1915(a)(3)). Then, so long as the prisoner has provided the court with a certified copy of his

prisoner trust account, the court must "calculate the initial appellate partial filing fee as provided

by § 1915(b)(1), or determine that the provisions of § 1915(b)(4) apply." Id. The initial partial

filing fee must be 20 percent ofthe greater of:

       (A)     the average monthly deposits to the prisoner's account; or
       (B)     the average monthly balance in the prisoner's account for the 6-month period
               immediately preceding the filing ofthe complaint or notice of appeal.

28 U.S.C. § 1915(b)(1). Nonetheless, no prisoner will be "prohibited from . . . appealing a civil

or criminal judgment for the reason that the prisoner has no assets and no means by which to pay

the initial partial filing fee." 28 U.S.C. § 1915(b)(4).

       It appears that East's interlocutory appeal despite being of dubious merit is taken in good

faith. Because East's prisoner trust account. Doc. 5,shows an average monthly deposit of$171.46

and an average monthly balance of$84.98, the court finds that § 1915(b)(1) applies but that East

has the wherewithal to pay an initial partial filing fee of$34.29(20 percent ofhis average monthly

deposits).

       Accordingly, it is

       ORDERED that East may proceed in forma pauperis with the interlocutory appeal and

must pay an initial partial filing fee of$34.29 to the Clerk of Courts. It is finally
Case 4:19-cv-04126-RAL Document 88 Filed 06/05/20 Page 3 of 3 PageID #: 1826



       ORDERED that the institution having custody of East is directed that whenever the

amount in East's trust account, exclusive offunds available to him in his frozen account, exceeds

$10, monthly payments that equal 20 percent of the funds credited to the account the preceding

month shall be forwarded to the United States District Court Clerk's office pursuant to 28 U.S.C.

§ 1915(b)(2), until the appellate filing fee ofS505 is paid in full.

       DATED June            2020.


                                                       BY THE COURT:




                                                       ROBERTO A. LANGE
                                                       CHIEF JUDGE
